DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: 1. 
An ignition timing controller for a multi-cylinder internal combustion engine, wherein the multi-cylinder internal combustion engine is configured to perform: 
an all-cylinder operation that performs combustion in all cylinders; 
and a partial-cylinder operation that suspends combustion in part of the cylinders while performing combustion in the remaining cylinders, 
the ignition timing controller comprising processing circuitry, the processing circuitry being configured to execute: 
a process that sets a knock control amount and a knock learning value as operated amounts of ignition timing for advancing the ignition timing within a range in which knocking is suppressed; 
a knock determination process that determines whether knocking is occurring based on an output signal of a knock sensor; 
a feedback correction process that updates the knock control amount so as to reduce the operated amounts for advancing the ignition timing when it is determined that knocking is occurring, and updates the knock control amount so as to increase the operated amounts for advancing the ignition timing when it is determined that knocking is not occurring; 
a learning process that UPDATES the knock learning value SUCH THAT THE KNOCK LEARNING VALUE GRADUALLY APPROACHES a knock control operated amount, the knock control operated amount being an operated amount for advancing the ignition timing based on the knock control amount and the knock learning value; 27P1P20200522US 
an operation process that operates ignition timing of each cylinder based on the knock control amount and the knock learning value; 
and a process that LIMITS UPDATE of the knock learning value SUCH THAT A FOLLOWABILITY of the knock learning value TO the knock control operated amount IS LOWER DURING the partial-cylinder operation THAN DURING the all-cylinder operation.

Claim 6 recites:
An ignition timing control method for a multi-cylinder internal combustion engine, wherein the multi-cylinder internal combustion engine is configured to perform: 
an all-cylinder operation that performs combustion in all cylinders; 
and a partial-cylinder operation that suspends combustion in part of the cylinders while performing combustion in the remaining cylinders, 
the ignition timing control method comprises: 
setting a knock control amount and a knock learning value as operated amounts of ignition timing for advancing the ignition timing within a range in which knocking is suppressed; 
determining whether knocking is occurring based on an output signal of a knock sensor; 29P1P20200522US 
updating the knock control amount so as to reduce the operated amounts for advancing the ignition timing when it is determined that knocking is occurring; 
updating the knock control amount so as to increase the operated amounts for advancing the ignition timing when it is determined that knocking is not occurring; 
UPDATING the knock learning value SUCH THAT THE KNOCK LEARNING VALUE GRADUALLY APPROACHES a knock control operated amount, the knock control operated amount being an operated amount for advancing the ignition timing based on the knock control amount and the knock learning value; 
operating ignition timing of each cylinder based on the knock control amount and the knock learning value; 
and LIMITING UPDATE of the knock learning value SUCH THAT A FOLLOWABILITY of the knock learning value TO the knock control operated amount IS LOWER DURING the partial-cylinder operation THAN DURING the all-cylinder operation.
Applicant’s specification (¶0042-0043+; ¶0050-0055) provide a basis for the broadest reasonable interpretation applied to the claim limitations “knock learning value”, “knock control operated amount”, “knock control amount”, and their relationship(s).
Fukusako et al. (U.S. 2004/0163623A1) is considered the closest prior art.  Fukusako discloses “The present invention relates to an ignition timing control apparatus for an internal combustion engine, and more particularly to an ignition timing control apparatus for an internal combustion engine having a plurality of cylinders, wherein operation of the engine is switchable between partial-cylinder operation, which operates some of the cylinders, and all-cylinder operation, which operates all of the cylinders.” (¶0002) and “In order to attain the above aspect, the present invention provides an ignition timing control apparatus for an internal combustion engine having a plurality of cylinders. The operation of the engine is switchable between partial-cylinder operation, which operates some of the cylinders, and all-cylinder operation, which operates all of the cylinders. The ignition timing control apparatus includes basic ignition timing calculating means, a knock sensor mounted on the engine, knocking determining means, correcting means, and learning value calculating means. The basic ignition timing calculating means calculates a basic ignition timing according to an operating condition of the engine. The knocking determining means determines whether knocking has occurred based on an output of the knock sensor. The correcting means calculates a correction amount according to a determined result from the knocking determining means to suppress knocking, and corrects the basic ignition timing with the calculated correction amount. The learning value calculating means calculates learning values of the correction amount calculated by the correcting means. Further, the learning value calculating means calculates the learning values corresponding, respectively, to partial-cylinder operation and all-cylinder operation, and the correcting means uses one of the learning values calculated by the learning value calculating means according to the operating condition of the engine.”(¶0008).  In particular, Fig. 17 (S146-S150) discloses selection of a knock learning value based on engine operating condition (partial-cylinder vs all-cylinder operation).  However, Fukosako does not explicitly teach or suggest a learning process that UPDATES the knock learning value SUCH THAT THE KNOCK LEARNING VALUE GRADUALLY APPROACHES a knock control operated amount or a process that LIMITS UPDATE of the knock learning value SUCH THAT A FOLLOWABILITY of the knock learning value TO the knock control operated amount IS LOWER DURING the partial-cylinder operation THAN DURING the all-cylinder operation; as-claimed.  Therefore the prior art fails to explicitly teach or suggest each and every limitation of the claim(s) as indicated above when considered as a whole in combination with the remaining limitation(s) of the claims.  Claims 2-5 are dependent on Claim 1 and are allowable for at least the reasons presented above with respect to Claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747